In an action to recover damages for personal injuries, based upon a claim that when the plaintiff wife ascended a stoop leading to defendant’s premises the edge of a concrete step crumbled and broke under her foot, causing her to fall. Upon a previous appeal the judgment was reversed and a new trial granted upon the ground that the verdict was against the weight of the evidence. (263 App. Div. 849.) The jury has, upon additional proof, again returned verdicts in favor of the plaintiffs. Judgment unanimously affirmed, with- costs. No opinion. Close, P. J., Carswell and Aldrich, JJ., concur; Hagarty and Adel, JJ., concur on the authority of the prior decision of this court (Philips v. Wendel Foundation, 263 App. Div. 849), adhering, however, to the views expressed in their dissenting memorandum therein.